DETAILED ACTION
	The instant application having Application No. 17/731,626 has a total of 1 claim pending in the application.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on application JP2019-033920 filed in Japan on 2/27/2019.  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 4/28/2022 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 4/28/2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 11,347,432.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,347,432 
1. A storage system, comprising: 
a plurality of storage nodes that communicate via a network, 

wherein each of the plurality of storage nodes includes one or more controllers, 



at least one controller in the controllers specifies at least two controllers that allocate a cache sub-area where write data is stored based on a controller that receives the write data from a host and a controller that processes the write date, and the cache sub-area is allocated in the specified controllers.
1. A storage system, comprising: 
a plurality of storage nodes that communicate via a network, a plurality of storage devices connected to the storage nodes, 
wherein each of the plurality of storage nodes includes at least two controllers of a plurality of controllers, 
wherein a first controller of the controllers determines at least two controllers, among the plurality of controllers, that allocate a cache sub-area where write data is stored based on a controller, among the plurality of controllers, that receives the write data from a host and the first controller that processes the write data, wherein the cache sub-area is allocated in the determined at least two controllers, wherein the first controller further determines the two controllers based on whether respective storage nodes to which each of the determined two controllers belongs is directly connected to a storage device that stores the write data, wherein the storage devices respectively directly connected to different storage nodes are different storage devices, wherein each storage device is directly connected to at least two controllers of the plurality of controllers and less than all of the plurality of controllers, and wherein a storage device, among the plurality of storage devices, which stores write data received from the host is determined before the first controller determines the at least two controllers.

It would have been obvious to modify 11,347,432 for the benefit of obtaining the invention as specified in claim 1 of the instant application, as all limitations of claim 1 are present in US 11,347,432.  The other independent claims correspond as follows:

CLAIM OBJECTIONS
	Claim 1 recites “the write date” at lines 9-10 of the claim.  This is believed to mean “the write data 

     	DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites “a controller” twice.  If the controllers are different, they must be distinguished, such as by using the terms “first controller” and “second controller.”  Appropriate correction is required.



  REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US 2015/0178213).
	Regarding Claim 1, Jia teaches a storage system, comprising: 
	a plurality of storage nodes that communicate via a network (see nodes 101 and 102 of Fig. 1, Paragraph 0019, and though only two are shown, there may be any number of nodes, Paragraph 0024), wherein each of the plurality of storage nodes includes one or more controllers (see controllers of Fig. 3 and Fig. 4, wherein each “Unit” corresponds to a controller),  at least one controller in the controllers (corresponding to the “Request Sending Unit” 301 of Fig. 3, “configured to send a data access request from a first storage node to a second storage node,” Paragraph 0038, corresponding to step S201 of Fig. 2)  specifies at least two controllers that allocate a cache sub-area where write data is stored (when the controller sends a request to a node, cache allocating unit 402 of Fig. 4 of the receiving node will allocate a cache-sub area at step S212 of Fig. 2, and further the cache allocating unit of the sending node will allocate a cache sub-area at step S213 of Fig. 2, Paragraphs 0027-0028, further note the access may be a write access, Paragraph 0039)  based on a controller that receives the write data from a host (request receiving unit 401 of Fig. 4, Paragraph 0043) and a controller that processes the write date (data access unit 303 of Fig. 3, Paragraph 0038), and the cache sub-area is allocated in the specified controllers (steps S212 and S213 of Fig. 2, Paragraphs 0027-0029).

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claim 1 has been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135